DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the abstract as well as the summary of the specification recites the phrase “display means” (abstract recites: “display means 30”), while the rest of the specification recites indicators (30). Applicant is respectfully requested to stay consistent with the language throughout the specification and the claims. As such, applicant is suggested to change the phrase display means to indicators. Appropriate correction is required.


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites: “a plurality of indicators formed on each frame”, however, nowhere in the specification support is provided for the indicators (30) to be “formed” on each frame. As such this limitation is considered New matter. Further clarification and appropriate corrections are respectfully requested. Claims 3-7 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of dependency to claim 1. 
Claim 7 recites: “the plurality of indicators indicate where, in relation to the frame of a module, exercise equipment should be stored or taken from by an exercise participant or exercise instructor”. Although the specification provides support for the indicators (30) provide location and directions for storing and retrieving equipment  or providing directions to a user or instructor, nowhere in the specification has the applicant provided support for the indicators provide location/directions “in relation to the frame of a module” for storing and retrieving equipment. As such, this limitation (as underlined above), is considered new matter. 




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites: “locating said device of claim 1 in a location where the exercise session is to take place; removing said exercise equipment from said device by locating one of said plurality of indicators assigned to said exercise equipment”, while claim 1, recites a device comprising a plurality of indicators formed on each frame [of the exercise equipment modules] and operatively associated with the at least one of said exercise equipment modules. According to claim 1, the plurality of indicators are formed on the frames of the exercise equipment modules and are associated to the exercise equipment modules and not assigned to the exercise equipment, while claim 6 recites removing said exercise equipment by locating one of said plurality of indicators (which are formed on the frame of the exercise equipment modules) assigned to said exercise equipment. As a result, it is not clear how the plurality of indicators of that are formed on the frame of and associated with said exercise equipment module(s) can also be assigned to the exercise equipment. As such, the claim has been examined “as best understood”, wherein the exercise equipment is removed from the device by locating one of said plurality of indicators associated with/assigned to the at least one of said exercise Note: Applicant was contacted on 01/26/2021 to get clarification with respect to this limitation and other limitations. Applicant requested more time to review the application before getting back to the Examiner. However, applicant failed to contact the Examiner in a timely manner to provide the requested clarification.  
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since Claim 7 recites: “the plurality of indicators indicate where, in relation to the frame of a module, exercise equipment should be stored or taken from by an exercise participant or exercise instructor”, while claim 1 to which claim 7 depends on recites “a user and/or trainer” and it is not clear whether “an exercise participant or exercise instructor” recited in claim 7 is referring to the same “user and/or trainer” recited in claim 1 or not. Further clarification and appropriate corrections are respectfully requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Beaver et al. (US2015/0059257 A1) in view of Webster et al. (US 5,395,296) and Warminsky (US 2009/0282749 A1).
Regarding claim 1, Beaver teaches a mobile exercise device comprising: a plurality of exercise equipment modules (1 with 13) configured to be arranged for use in limited space locations (Figs. 29-30); each of said exercise equipment modules including a frame defining a space adapted to receive separate/removable exercise equipment (Figs. 14-15, ¶ [0002], ¶ [0012]-[0015], ¶ [0046]); separate/removable exercise equipment (i.e. 19, 21) located in said space to use for a particular exercise routine (Figs. 14-15, ¶ [0002], ¶ [0046]); a plurality of connectors (15, 22, 23) locatable on said frames to permit at least one of said exercise equipment modules to connect to a support surface or other said exercise equipment modules (Figs. 10-11); wherein, in use, said exercise equipment modules are utilized as an exercise platform, so that a series of exercises can be performed utilizing said exercise platform in limited space locations (¶ [0046]), and wherein the mobile exercise device is an outdoor mobile exercise device (¶ [0016]).  
Beaver is silent about a plurality of indicators formed on each frame and operatively associated with the at least one of said exercise equipment modules and adapted in use to direct a user and/or trainer to said exercise equipment to use for said particular exercise routine.

	It would have been obvious to a person of ordinary skill in the art to modify Beaver’s invention with a plurality of indicators formed on each frame and operatively associated with the at least one of said exercise equipment modules and adapted in use to direct a user and/or trainer to said exercise equipment to use for said particular exercise routine as taught by Webster in order to provide the user with instructions regarding particular types of exercises that can be performed with the exercise equipment within the modules and keep the user motivated to exercise. 

	Beaver as modified by Webster is silent about the plurality of exercise equipment modules configured to be arranged in a stack.
Regarding claim 1, Warminsky teaches a mobile facility having: a plurality of exercise modules/modular units (150) configured to be arranged in a stack for use in 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Beaver’s invention/structural configuration as modified by Webster such that the plurality of exercise equipment modules are configured to be arranged in a stack as taught by Warminsky in order to save space and to enable use of the device in smaller spaces/areas.

Regarding claim 3, Beaver as modified by Webster and Warminsky teaches wherein said device includes at least three said exercise equipment modules (Beaver: Fig. 29).  
Regarding claim 4, Beaver as modified by Webster and Warminsky teaches wherein at least one of the plurality of exercise equipment modules includes a bench (Beaver: 21, ¶ [0046], Fig. 35 and ¶ [0123]).  
Regarding claim 5, Beaver as modified by Webster and Warminsky teaches wherein each of said plurality of indicators includes a unique identifier (Webster: col. 4 line 64 – col. 5 line 6, indicia 84 may either be colored designators or printed matter to correspond to particular color or printed designation (indicia 80, which are adjacent both ends of cords) of the particular shock cord connected adjacent thereto and/or to provide instructions regarding the particular types of exercises to be performed. As such the 
Regarding claim 6, (claim 6 “as best understood”) Beaver as modified by Webster and Warminsky teaches a method of conducting an exercise session at a location comprising: locating said device of claim 1 (see rejection of claim 1 over Beaver in view of Webster and Warminsky) in a location where the exercise session is to take place (Beaver: Figs. 1, 9-11, 14-15, 25, 27 and 30); removing said exercise equipment from said device (Beaver: ¶ [0002], ¶ [0012], ¶ [0046]) by locating one of said plurality of indicators assigned to said exercise equipment (Webster: col. 4 line 64 – col. 5 line 6, first and second sets of visible indicia 80 and 82 (which may be color bands or printed matter)are carried adjacent both ends of the cords (54-64, 18, 20-21), a third set of indicia 84 is mounted on the frame and may either be colored designators or printed matter to correspond to particular color or printed designation (indicia 80) of the particular cord and/or to provide instructions regarding the particular types of exercises which are to be performed using the particular cord. As such, indicia 84 (on the frame) would correspond to indicia 80/82 on the equipment/cord. Upon modification of Beaver’s invention with features of Webster, a particular exercise equipment can be removed by locating one of the indicators assigned to the exercise equipment (each indicator 84 on the frame can indicate information about/existence of a particular exercise equipment/cord within that module and easily locatable (since the particular exercise equipment would have an indicia 80/82 that correspond to indicia 84 (i.e. same color designators))); setting up said exercise equipment (Beaver: ¶ [0046]); performing an exercise routine (Beaver: ¶ [0046]; Webster: Figs. 7A-7I, col. 4 line 64 – col. 5 line 6); 
  
Regarding claim 7, Beaver as modified by Webster and Warminsky wherein the plurality of indicators indicate where, in relation to the frame of a module, exercise equipment should be stored or taken from by an exercise participant or exercise instructor (Webster: Figs. 1, col. 4 line 64 – col. 5 line 6; indicia 84 is mounted on the frame adjacent the points of connection of the cords and may either be colored designators or printed matter to correspond to the particular color or printed designation (indicia 80) of the particular cord connected adjacent thereto and/or to provide instructions regarding the particular types of exercises to be performed with that particular cord. Upon modification of Beaver’s invention with the features/indicators of Webster, each indicator on the frame can be positioned adjacent to the exercise equipment (i.e. where it is stored/placed). Furthermore, each of such indicia (i.e. 84) on the frame of each module would provide information regarding the particular exercise equipment being (stored) within that module). 



Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-7 have been considered but are moot in view of the new grounds of rejection. 
In response to applicant’s arguments regarding claim 1 and that none of the (previously cited) references including Harris teach the plurality of indicators being formed on each frame, the Examiner would like to mention that Harris has not been relied upon for teaching the newly added limitations of claim 1, rather Webster has been used to a plurality of indicators formed on the frame of each module (see above for details). In response to applicant’s arguments regarding Harris stating that the display of Harris is an electronic display which is different than the indicators (30) of the current application, the Examiner would like to mention that nowhere in the claims or the specification has the applicant specified the structure of the indicators. As such applicant is arguing narrower than claimed. Applicant’s similar arguments regarding claim 6 and that Hall fails to teach the indicators formed on the frame and Hall’s displays are electronic displays, are moot since Hall has not been used to teach this limitation of claim 1 that is included in claim 6 (see above for details). Beaver and Warmisky still teach other limitations of the claims (see above for details), and it would have been obvious to a person of ordinary skill in the art to modify Beaver’s invention with the indicators of Webster formed on the frame of the modules in order to provide the user with instructions regarding particular types of exercises that can be performed with the exercise equipment within the modules and keep the user motivated to exercise (see above for more details). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0005144 A1 to McDougall (see ¶ [0097], pertinent to claims 1, 5-7), US 2003/0052040 A1 to Brener et al. (pertinent to claims 1 and 6-7), US 7,772,986 B2 to Olson et al. (pertinent to claim 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784